DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 11/03/2020. Claims 1-20 are pending, and likewise, Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement filed 04/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The cited Foreign patent documents (JP 4008681 B2) and (CN 107329960 B) were not provided. A single foreign document was provided, though it is not clear if this document is, or is part of, either of the previously mentioned foreign documents.

Specification
The disclosure is objected to because of the following informalities: 
Para [0022], two instances of “natural language understating process” This was most likely intended to be “natural language understanding process”.
Appropriate correction is required.

Claim Objections
Claims 1, 8 and 15  are objected to because of the following informalities:
Second to last line of Claim, “natural language understating process” This was most likely intended to be “natural language understanding process”.

Claims 5, 12 and 18  are objected to because of the following informalities:
Last 3 lines of Claim, two instances of “natural language understating process” This was most likely intended to be “natural language understanding process”.

Claims 4, 11 and 17 do not have a period at the end of the Claim.

 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims are directed towards software per se, in a “computer program product”. Software per se is not patent eligible subject matter, see MPEP § 2106.03. Independent Claim 15 recites “a computer readable storage medium” on line 4, but the specification does not limit CRSM from being transitory, so the claim is still not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al. “A bootstrapping approach for SLU portability to a new language by indicating unannotated user queries” hereinafter Misu, and further in view of Mallinson et al. “Paraphrasing Revisited with Neural Machine Translation” hereinafter Mallinson.

Regarding Claim 1:

Misu teaches a method for generating a set of natural language data to train a machine learning natural language understanding process(Abstract, Ln 11-14, proposed scheme can effectively prefer suitable sentences for inclusion in the training data….the SLU module for the target language), 
the method comprising: receiving a base natural language utterance in a target natural language, the base natural language utterance expressing an intent(Abstract, Ln 10-11, the semantic meaning of the original sentence. Pg 4961, 2. Strategies, Para 1, Ln 4-6, annotating the ASR results collected by running a spoken dialog system (in the source language)); 
receiving an intent profile comprising intent parameters indicating at least one of categories, keywords, concepts, sentiment, entities, or emotion associated with the intent(Pg 4962, 3. Configuration, Para 2, ln 5-8, detect concepts with their corresponding word sub-sequences from the input sequence….concepts for the input …. shown in Fig. 2. Fig 2, Concept Detection -> Intent determination); 
translating, by machine language translation, the base natural language utterance into a…foreign language utterances…..(Abstract, Ln 7-8, In order to select candidate expressions from among erroneous translation results. Pg 4962, Fig 1, (Source) -> (2) -> (Target). The instant application refers to the starting language as the target, while the reference refers to it as the source); 
translating, by machine language translation,…. foreign language utterance….into a respective normalized target language utterance in the target natural language …..(Pg 4962, Para 1, Ln 6-7, To check the MT in terms of SLU accuracy, we compare the SLU result for the back-translation version. Fig 1, (target) -> (4) -> (Source)); 
analyzing, by an automated natural language understanding process, ….target language utterance to determine respective meta information indicating respective intent parameters for each normalized target language utterance(Pg 4962, After Para 1, Step 5, Annotate tags to the back-translation result using the SLU module. Pg 4962 Fig 2, Concept detection -> Intention determination. Fig 1, Back-translated (Source) -> (5) -> Machine-annotated (source)); 
determining a…matching utterance…..based on comparing each respective meta information for each normalized target language utterance to the intent profile(Pg 4962, After Para 1, Step 1, 5, and 6a, Annotate tags to the utterance using the SLU module, Annotate tags to the back-translation result using the SLU module, Accept 3. if the SLU results by 1. and 5. are identical. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using); 
creating a set of natural language data based on further natural language translations of the…..matching utterance(Abstract, Ln 7-9, select candidate expressions from among erroneous translation results …. we use back-translation results to check. Pg 1, 1 Introduction, Para 6, Ln 1-3, method to select appropriate texts from SMT results that are suitable for inclusion in the training data for the SLU module in the target language); 
and Attorney Docket No. 480-POl 18- 27 - NextEra Docket No. 094085training a machine learning natural language understating process with at least part of the set of natural language data(Abstract, Ln 12-14, suitable sentences for inclusion in the training data as well as help improve the SLU module for the target language. Pg 4963, 5.2.2. Evaluation, Para 1, Ln 1-3, case where only the AssisTra corpus was available for training. The translation results of the corpus were used to train the SLU module).
Misu does not teach a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language;
each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set;
analyzing, each respective normalized target language utterance;
determining a highest ranking matching utterance from among each respective normalized target language;
the highest ranking matching utterance.
In the same field of Bilingual Pivoting, Mallinson teaches a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases);
each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence. (selected from a set));
analyzing,….each respective normalized target language utterance (Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence, Ln 13-16, c is the candidate paraphrase); 
determining a highest ranking matching utterance from among each respective normalized target language utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence);
the highest ranking matching utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Misu, with the Multi-lingual pivoting of Mallinson, as multiple pivots provides resilience against a single bad translation, improving performance(Pg 883, Multi-pivoting, Para 1, Ln 5-8).

Regarding Claim 5:
The combination of Misu and Mallinson teaches the method of claim 1, and Misu teaches further comprising: selecting a testing set of data from within the set of natural language data; and Attorney Docket No. 480-POl 18- 28 - NextEra Docket No. 094085refining the machine learning natural language understating process based on processing the testing set of data with the machine learning natural language understating process(Pg 4963, 5.2.2. Evaluation, Para 1, Ln 1-3, First, we evaluated the case where only the AssisTra corpus was available for training. The translation results of the corpus were used to train the SLU module. Pg 4963, 5.1. Data collection, Para 1, ln 6-8, Among these translated user utterances, we selected suitable utterance to include in the training data using the proposed selection methods (AssisTra (with selection))).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Misu and Mallinson as applied in claim 1 above, and further in view of Kuczmarski et al. (US 20200184158 A1).

Regarding Claim 4:
The combination of Misu and Mallinson teaches the method of claim 1, wherein: the intent profile comprises….. at least one intent parameter in the intent parameters(Pg 4962, Step 1(After Paragraph 1), Annotate tags to the utterance using SLU module. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using), 
the meta information comprises at least one respective determined……level for at least one respective determined intent parameter within the respective intent parameters for each normalized language utterance, where the at least one respective determined intent parameter corresponds to the at least one intent parameter in the intent parameters(Pg 4962, Step 5(After Paragraph 1), Annotate tags to the back-translation result using the SLU module, Step 6a, Accept 3. if the SLU results by 1. and 5. are identical. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using), 
and the determining the highest ranking utterance is further based on the at least one respective determined…..level satisfying the respective intent profile…. (Pg 4962, Step 6a(After Paragraph 1), Accept 3. if the SLU results by 1. and 5. are identical).
The combination of Misu and Mallinson does not teach a respective intent profile confidence level for ….. one respective determined confidence level….. determined confidence level satisfying the respective intent profile confidence level.
In the same field of Intent identification, Kuczmarski teaches a respective intent profile confidence level for ….. one respective determined confidence level….. determined confidence level satisfying the respective intent profile confidence level(Para [0088], Ln 5-12, the second language intent matched at block 258 may be scored…. a measure of confidence. This measure of confidence may be compared, for instance, to the measure of confidence determined for the matched first language intent of block 252…..or at sufficiently higher confidence measure).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with the confidence of the intent comparison of Kuczmarski, as it is a common, well known technique for selecting a candidate with the best intent classification(Para [0088], Ln 11-14).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Misu and Mallinson as applied in claim 1 above, and further in view of Mochida et al. (JP 2019121241 A).


Regarding Claim 6:
The combination of Misu and Mallinson teaches the method of claim 1, and Misu (with the combination of Mallinson in Claim 1)teaches wherein the creating the set of natural language data comprises translating, by machine language translation, the……utterance into a….. plurality of foreign language utterances with each respective foreign language utterance in the…. plurality of foreign language utterances being translated into a different respective foreign language(Mallinson, citation previously combined in Claim 1, Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases); 
and translating, by machine language translation, each respective foreign language utterance in the…..plurality of foreign language utterances into a respective natural language utterance in the set of natural language data(Mallinson, citation previously combined in Claim 1, Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases. Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence. (selected from a set)).
The combination of Misu and Mallinson does not teach highest ranking matching….. second plurality of foreign language utterances….. second plurality of foreign language utterances….. second plurality of foreign language. utterances(essentially the combination does not teach repeating the bilingual pivoting process on the highest ranking).
In the same field of bilingual pivoting, Mochida teaches highest ranking matching….. second plurality of foreign language utterances….. second plurality of foreign language utterances….. second plurality of foreign language(Pg 6, Para 2, Ln 2-8, re-translation processing is performed if there is even one non-purpose back-translated sentence having a degree of similarity higher than the degree of similarity of the target back-translated sentence….. newly generates translated texts of the target language and other languages, with the non-purpose back-translated text … as the re-input text. Pg 6, Para 3, Ln 1-3, newly generates a target reverse translated sentence from the translated sentence of the target language, and newly generates an unintended reverse translated sentence from the translated sentences of the other languages).
It would have been obvious for one skilled on the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with repeating the bilingual pivoting on the first output, of Mochida, as it improves convenience for the user, by reducing re-inputting the original utterance(Pg 7, Para 5, Ln 6-8).

Claim(s) 2,3, 8-10, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Misu and Mallinson as applied to claim 1 above, and further in view of Tiwari et al. (US 20210133251 A1).

Regarding Claim 2:
The combination of  Misu and Mallinson teaches the method of claim 1, but does not teach further comprising removing redundant utterances from the normalized utterance set.
In the same field of Data set generation using bilingual pivoting, Tiwari teaches further comprising removing redundant utterances from the normalized utterance set(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with the de-duplicating of back-translations of Tiwari, as it helps select relevant candidate back-translations(Para [0061], Ln 6-7), and prevents the data set from be unnecessarily large(Para [0071], Ln 12-15).

Regarding Claim 3:
The combination of  Misu and Mallinson teaches the method of claim 1, but does not teach further comprising removing redundant utterances from the set of natural language data.
In the same field of Data set generation using bilingual pivoting, Tiwari teaches further comprising removing redundant utterances from the set of natural language data(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with the de-duplicating of back-translations of Tiwari, as it helps select relevant candidate back-translations(Para [0061], Ln 6-7), and prevents the data set from be unnecessarily large(Para [0071], Ln 12-15).

Regarding Claim 8:
Misu teaches an apparatus for generating a set of natural language data to train a machine learning natural language understanding process(Abstract, Ln 11-14, proposed scheme can effectively prefer suitable sentences for inclusion in the training data….the SLU module for the target language), 
receives a base natural language utterance in a target natural language, the base natural language utterance expressing an intent(Abstract, Ln 10-11, the semantic meaning of the original sentence. Pg 4961, 2. Strategies, Para 1, Ln 4-6, annotating the ASR results collected by running a spoken dialog system (in the source language)); 
and receives an intent profile comprising intent parameters indicating at least one of categories, keywords, concepts, sentiment, entities, or emotion associated with the intent(Pg 4962, 3. Configuration, Para 2, ln 5-8, detect concepts with their corresponding word sub-sequences from the input sequence….concepts for the input …. shown in Fig. 2. Fig 2, Concept Detection -> Intent determination); 
a target language to intermediate language machine translation bank that, when operating, translates, by machine language translation, the base natural language utterance into a…. foreign language utterances…..(Abstract, Ln 7-8, In order to select candidate expressions from among erroneous translation results. Pg 4962, Fig 1, (Source) -> (2) -> (Target). The instant application refers to the starting language as the target, while the reference refers to it as the source); 
an intermediate language to target language machine translation bank that, when operating, translates, by machine language translation,…..foreign language utterance…..into a respective normalized target language utterance in the target natural language…. (Pg 4962, Para 1, Ln 6-7, To check the MT in terms of SLU accuracy, we compare the SLU result for the back-translation version. Fig 1, (target) -> (4) -> (Source)); 
a cognitive enrichment service that, when operating, analyzes, by an automated natural language understanding process,……normalized target language Attorney Docket No. 480-POl 18- 30 - NextEra Docket No. 094085utterance to determine respective meta information indicating intent parameters for each normalized target language utterance(Pg 4962, After Para 1, Step 5, Annotate tags to the back-translation result using the SLU module. Pg 4962 Fig 2, Concept detection -> Intention determination. Fig 1, Back-translated (Source) -> (5) -> Machine-annotated (source)); 
a ranking processor that, when operating, determines a….. matching utterance……based on comparing each respective meta information for each normalized target language utterance to the intent profile(Pg 4962, After Para 1, Step 1, 5, and 6a, Annotate tags to the utterance using the SLU module, Annotate tags to the back-translation result using the SLU module, Accept 3. if the SLU results by 1. and 5. are identical. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using); 
natural language data set creation processor that, when operating, creates a set of natural language data based on further natural language translations of the…. matching utterance(Abstract, Ln 7-9, select candidate expressions from among erroneous translation results …. we use back-translation results to check. Pg 1, 1 Introduction, Para 6, Ln 1-3, method to select appropriate texts from SMT results that are suitable for inclusion in the training data for the SLU module in the target language); 
and natural language classifier machine learning based model creator that, when operating, trains a machine learning natural language understating process with at least part of the set of natural language data(Abstract, Ln 12-14, suitable sentences for inclusion in the training data as well as help improve the SLU module for the target language. Pg 4963, 5.2.2. Evaluation, Para 1, Ln 1-3, case where only the AssisTra corpus was available for training. The translation results of the corpus were used to train the SLU module).
	Misu does not teach a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language;
	each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set;
analyzes, each respective normalized target language Attorney Docket No. 480-POl 18- 30 - NextEra Docket No. 094085utterance
a highest ranking matching utterance from among each respective normalized target language utterance;
the highest ranking matching utterance;
In the same field of Bilingual Pivoting, Mallinson teaches a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases);
	each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence. (selected from a set));
analyzes…. each respective normalized target language Attorney Docket No. 480-POl 18- 30 - NextEra Docket No. 094085utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence, Ln 13-16, c is the candidate paraphrase)
a highest ranking matching utterance from among each respective normalized target language utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence);
the highest ranking matching utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence);
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Misu, with the Multi-lingual pivoting of Mallinson, as multiple pivots provides resilience against a single bad translation, improving performance(Pg 883, Multi-pivoting, Para 1, Ln 5-8).
The combination of Misu and Mallinson does not teach the apparatus comprising: a processor; a memory communicatively coupled to the processor; an operator interface, coupled to the processor and the memory, that when operating.
In the same field of Bilingual pivoting, Tiwari teaches the apparatus comprising: a processor; a memory communicatively coupled to the processor; an operator interface, coupled to the processor and the memory, that when operating(Para [0017], Ln 3-9, including computer hardware, such as, for example, one or more processors and system memory, …. physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with the computer components of Tiwari, as it provides the system with an environment to operate in(Para [0017], Ln 1-3).

Regarding Claim 9:
The combination of  Misu, Mallinson and Tiwari teaches the apparatus of claim 8, but does not teach where the intermediate language to target language machine translation block is configured to further, when operating, remove redundant utterances from the normalized utterance set.
In the same field of Data set generation using bilingual pivoting, Tiwari teaches where the intermediate language to target language machine translation block is In the same field of Data set generation using bilingual pivoting, Tiwari teaches configured to further, when operating, remove redundant utterances from the normalized utterance set(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of  Misu, Mallinson and Tiwari, with the de-duplicating of back-translations of Tiwari, as it helps select relevant candidate back-translations(Para [0061], Ln 6-7), and prevents the data set from be unnecessarily large(Para [0071], Ln 12-15).

Regarding Claim 10:
The combination of  Misu, Mallinson and Tiwari teaches the apparatus of claim 8, but Misu does not teach where the natural language data set creation processor is configured to further, when operating, remove redundant utterances from the set of natural language data.
In the same field of Data set generation using bilingual pivoting, Tiwari teaches where the natural language data set creation processor is configured to further, when operating, remove redundant utterances from the set of natural language data(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of  Misu, Mallinson and Tiwari, with the de-duplicating of back-translations of Tiwari, as it helps select relevant candidate back-translations(Para [0061], Ln 6-7), and prevents the data set from be unnecessarily large(Para [0071], Ln 12-15).

Regarding Claim 12:
The combination of  Misu, Mallinson and Tiwari teaches the apparatus of claim 8, and Misu teaches wherein the natural language data set creation processor is configured to further, when operating, select a testing set of data from within the set of natural language data(Pg 4963, 5.1. Data collection, Para 1, ln 6-8, Among these translated user utterances, we selected suitable utterance to include in the training data using the proposed selection methods (AssisTra (with selection)))), 
and where the natural language classifier machine learning based model creator is configured to further, when operating, refine the machine learning natural language understating process based on processing the testing set of data with the machine learning natural language understating process((Pg 4963, 5.2.2. Evaluation, Para 1, Ln 1-3, First, we evaluated the case where only the AssisTra corpus was available for training. The translation results of the corpus were used to train the SLU module. Pg 4963, 5.1. Data collection, Para 1, ln 6-8, Among these translated user utterances, we selected suitable utterance to include in the training data using the proposed selection methods (AssisTra (with selection)))).

Regarding Claim 15:
Misu teaches a computer program product for generating a set of natural language data to train a machine learning natural language understanding process(Abstract, Ln 11-14, proposed scheme can effectively prefer suitable sentences for inclusion in the training data….the SLU module for the target language), 
receiving a base natural language utterance in a target natural language, the base natural language utterance expressing an intent(Abstract, Ln 10-11, the semantic meaning of the original sentence. Pg 4961, 2. Strategies, Para 1, Ln 4-6, annotating the ASR results collected by running a spoken dialog system (in the source language)); 
Attorney Docket No. 480-POl 18- 33 - NextEra Docket No. 094085receiving an intent profile comprising intent parameters indicating at least one of categories, keywords, concepts, sentiment, entities, or emotion associated with the intent(Pg 4962, 3. Configuration, Para 2, ln 5-8, detect concepts with their corresponding word sub-sequences from the input sequence….concepts for the input …. shown in Fig. 2. Fig 2, Concept Detection -> Intent determination); 
translating, by machine language translation, the base natural language utterance into a…..foreign language utterances…..(Abstract, Ln 7-8, In order to select candidate expressions from among erroneous translation results. Pg 4962, Fig 1, (Source) -> (2) -> (Target). The instant application refers to the starting language as the target, while the reference refers to it as the source); 
translating, by machine language translation,….. foreign language utterance….into a respective normalized target language utterance in the target natural language…..(Pg 4962, Para 1, Ln 6-7, To check the MT in terms of SLU accuracy, we compare the SLU result for the back-translation version. Fig 1, (target) -> (4) -> (Source)); 
analyzing, by an automated natural language understanding process,…..normalized target language utterance to determine respective meta information indicating intent parameters for each normalized target language utterance(Pg 4962, After Para 1, Step 5, Annotate tags to the back-translation result using the SLU module. Pg 4962 Fig 2, Concept detection -> Intention determination. Fig 1, Back-translated (Source) -> (5) -> Machine-annotated (source)); 
determining a…..matching utterance…… based on comparing each respective meta information for each normalized target language utterance to the intent profile(Pg 4962, After Para 1, Step 1, 5, and 6a, Annotate tags to the utterance using the SLU module, Annotate tags to the back-translation result using the SLU module, Accept 3. if the SLU results by 1. and 5. are identical. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using); 
creating a set of natural language data based on further natural language translations of the…..matching utterance(Abstract, Ln 7-9, select candidate expressions from among erroneous translation results …. we use back-translation results to check. Pg 1, 1 Introduction, Para 6, Ln 1-3, method to select appropriate texts from SMT results that are suitable for inclusion in the training data for the SLU module in the target language); 
and training a machine learning natural language understating process with the set of natural language data(Abstract, Ln 12-14, suitable sentences for inclusion in the training data as well as help improve the SLU module for the target language. Pg 4963, 5.2.2. Evaluation, Para 1, Ln 1-3, case where only the AssisTra corpus was available for training. The translation results of the corpus were used to train the SLU module).
Misu does not teach a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language;
each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set;
analyzes, each respective normalized target language Attorney Docket No. 480-POl 18- 30 - NextEra Docket No. 094085utterance
a highest ranking matching utterance from among each respective normalized target language utterance;
the highest ranking matching utterance;
In the same field of Bilingual Pivoting, Mallinson teaches a plurality of foreign language utterances with each respective foreign language utterance in the plurality of foreign language utterances being translated into a different respective foreign language(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases);
	each respective foreign language utterance in the plurality of foreign language utterances into a respective normalized target language utterance in the target natural language to create a normalized utterance set(Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence. (selected from a set));
analyzes…. each respective normalized target language Attorney Docket No. 480-POl 18- 30 - NextEra Docket No. 094085utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence, Ln 13-16, c is the candidate paraphrase)
a highest ranking matching utterance from among each respective normalized target language utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence);
the highest ranking matching utterance(Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence);
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Misu, with the Multi-lingual pivoting of Mallinson, as multiple pivots provides resilience against a single bad translation, improving performance(Pg 883, Multi-pivoting, Para 1, Ln 5-8).
The combination of Misu and Mallinson does not teach the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for.
In the same field of Bilingual pivoting, Tiwari teaches the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for(Para [0017], Ln 3-9, including computer hardware, such as, for example, one or more processors and system memory, …. physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu and Mallinson, with the computer components of Tiwari, as it provides the system with an environment to operate in(Para [0017], Ln 1-3).

Regarding Claim 16:
The combination of Misu, Mallinson and Tiwari teaches the computer program product of claim 15, but Misu does not teach the computer readable program code further comprising instructions for: Attorney Docket No. 480-POl 18- 34 - NextEra Docket No. 094085removing redundant utterances from the normalized utterance set and removing redundant utterances from the set of natural language data.
In the same field of Bilingual pivoting, Tiwari teaches the computer readable program code further comprising instructions for: Attorney Docket No. 480-POl 18- 34 - NextEra Docket No. 094085removing redundant utterances from the normalized utterance set(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases) 
and removing redundant utterances from the set of natural language data(Para [0061], Ln 1-12, techniques for paraphrasing….generates a large pool 710 of paraphrases that could potentially contain….duplicates of…..each other. As part of the candidate selection algorithm…..a de-duplication method ….to remove duplicates. Para [0057], Ln 1-3, perform full backtranslation…..for generating paraphrases).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Misu, Mallinson and Tiwari, with the de-duplicating of back-translations of Tiwari, as it helps select relevant candidate back-translations(Para [0061], Ln 6-7), and prevents the data set from be unnecessarily large(Para [0071], Ln 12-15).

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 12, and is therefore rejected for the same reasons.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Misu, Mallinson and Tiwari, as applied in claim 8 above, and further in view of Kuczmarski et al. (US 20200184158 A1).

Regarding Claim 11:
The combination of  Misu, Mallinson and Tiwari teaches the apparatus of claim 8, wherein: Attorney Docket No. 480-POl 18- 31 - NextEra Docket No. 094085the intent profile comprises…..at least one intent parameter in the intent parameters(Pg 4962, Step 1(After Paragraph 1), Annotate tags to the utterance using SLU module. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using), 
the meta information comprises at least one respective determined…. level for at least one respective determined intent parameter within the respective intent parameters for each normalized language utterance, where the at least one respective determined intent parameter corresponds to the at least one intent parameter in the intent parameters(Pg 4962, Step 5(After Paragraph 1), Annotate tags to the back-translation result using the SLU module, Step 6a, Accept 3. if the SLU results by 1. and 5. are identical. Pg 4962, 3. Configuration, Para 3, Ln 1-2, model to predict the sequence of concepts, and we label the tags using), 
and the ranking processor is configured to further, when operating, determine the highest ranking utterance further based on the at least one respective determined…..level satisfying the respective intent profile…..(Pg 4962, Step 6a(After Paragraph 1), Accept 3. if the SLU results by 1. and 5. are identical).
The combination of  Misu, Mallinson and Tiwari does not teach a respective intent profile confidence level for ….. one respective determined confidence level….. determined confidence level satisfying the respective intent profile confidence level.
In the same field of Intent identification, Kuczmarski teaches a respective intent profile confidence level for ….. one respective determined confidence level….. determined confidence level satisfying the respective intent profile confidence level(Para [0088], Ln 5-12, the second language intent matched at block 258 may be scored…. a measure of confidence. This measure of confidence may be compared, for instance, to the measure of confidence determined for the matched first language intent of block 252…..or at sufficiently higher confidence measure).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of  Misu, Mallinson and Tiwari, with the confidence of the intent comparison of Kuczmarski, as it is a common, well known technique for selecting a candidate with the best intent classification(Para [0088], Ln 11-14).

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 11, and is therefore rejected for the same reasons.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Misu, Mallinson and Tiwari as applied in claim 8 above, and further in view of Mochida et al. (JP 2019121241 A).

Regarding Claim 13:
The combination of  Misu, Mallinson and Tiwari teaches the apparatus of claim 8, and Misu (with the combination of Mallinson in Claim 8) teaches wherein the natural language data set creation processor is configured to, when operating, create the set of natural language data by at least: translating, by machine language translation, the…..utterance into a……plurality of foreign language utterances with each respective Attorney Docket No. 480-POl 18- 32 - NextEra Docket No. 094085foreign language utterance in the…..plurality of foreign language utterances being translated into a different respective foreign language(Mallinson, citations previously combined in Claim 8, Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases);
and translating, by machine language translation, each respective foreign language utterance in the……plurality of foreign language utterances into a respective natural language utterance in the set of natural language data(Mallinson, (citation previously combined in Claim 8), Pg 884, Multi-lingual pivoting, Ln 1-5, the multi pivot approach by pivoting ….over multiple sentences from multiple languages. Pg 888, 4.5 Semantic, Para 2, Ln 3-4, Again, we experimented with …three languages as pivots. Pg 889, Para 3, Ln 11, rank the three paraphrases. Pg 888, 4.6 Paraphrase Generation, Para 2, Ln 1-2, In order to select the best paraphrase candidate for a given input sentence. (selected from a set)).
The combination of Misu, Mallinson and Tiwari does not teach highest ranking matching….. second plurality of foreign language utterances….. second plurality of foreign language utterances….. second plurality of foreign language. utterances(essentially the combination does not teach repeating the bilingual pivoting process on the highest ranking).
In the same field of bilingual pivoting, Mochida teaches highest ranking matching….. second plurality of foreign language utterances….. second plurality of foreign language utterances….. second plurality of foreign language(Pg 6, Para 2, Ln 2-8, re-translation processing is performed if there is even one non-purpose back-translated sentence having a degree of similarity higher than the degree of similarity of the target back-translated sentence….. newly generates translated texts of the target language and other languages, with the non-purpose back-translated text … as the re-input text. Pg 6, Para 3, Ln 1-3, newly generates a target reverse translated sentence from the translated sentence of the target language, and newly generates an unintended reverse translated sentence from the translated sentences of the other languages).
It would have been obvious for one skilled on the art, at the effective time of filling, to modify the combination of Misu, Mallinson and Tiwari, with repeating the bilingual pivoting on the first output, of Mochida, as it improves convenience for the user, by reducing re-inputting the original utterance(Pg 7, Para 5, Ln 6-8).

Regarding Claim 19:
Claim 19 contains similar limitations as Claim 13, and is therefore rejected for the same reasons.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would also require the removal of the 101 rejection to be allowable.

Regarding Claim 7:
The combination of Misu, Mallinson and Mochida teaches the method of claim 6, but Misu does not teach where the translating the base natural language utterance into a plurality of foreign language utterances comprises translating the base natural language utterance into a first number of foreign languages, and translating the highest ranking matching utterance into a second plurality of foreign language utterances comprises translating the base natural language utterance into a second number of foreign languages, where the second number is different than the first number.

Regarding Claim 14:
Claim 14 contains similar limitations to Claim 7, and contains allowable subject matter for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations to Claim 7, and contains allowable subject matter for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaspers et al. "A bootstrapping approach for SLU portability to a new language by inducting unannotated user queries"
Using Bilingual pivoting to compare intent classifications, to select translated data for training a NLU model in a target language.
Zhao et al. “Leveraging Multiple MT Engines for Paraphrase Generation”
Bilingual pivoting using multiple pivot languages.
Aziz et al. “Multilingual WSD-like Constraints for Paraphrase Extraction”
Bilingual pivoting using multiple pivot languages.
Monsalve et al. “Assessing Back-Translation as a Corpus Generation Strategy for non-English Tasks”
Using back-translation to create data sets.
Yamauchi et al. (US 20180357224 A1)
Bilingual pivoting for creating a sentence with similar meaning.
Li (US 20210365645 A1)
Checking translation quality using back-translation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/           Assistant Examiner, Art Unit 2658                                                                                                                                                                                             
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658